                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK A. COOPER,                                 Case No. 19-cv-05699-JST
                                                        Petitioner,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     ROBERT NEUSCHMID,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Petitioner, an inmate at Solano State Prison, filed this pro se action seeking a writ of

                                  15   habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the Court for review

                                  16   pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United

                                  17   States District Courts. He has paid the filing fee. Dkt. No. 1.

                                  18                                            BACKGROUND

                                  19          According to the petition, in 2014, Petitioner was convicted by a Contra Costa County jury

                                  20   of first degree murder (Cal. Penal Code § 187) and participation in a criminal street gang (Cal.

                                  21   Penal Code § 182.5), with enhancements. Dkt. No. 1 (“Pet.”) at 1-2. Petitioner was sentenced to a

                                  22   total term of 50 years to life in prison. Pet. at 1. In 2017, petitioner’s conviction was affirmed by

                                  23   the California Court of Appeal in 2018, but his case was remanded to the trial court for the limited

                                  24   purposes of holding a Franklin hearing and to consider whether the section 12022.53 enhancement

                                  25   should be struck pursuant to section 1385. Pet. at 3. In 2018, petitioner’s petition for review was

                                  26   denied by the California Supreme Court. Pet. at 1. Petitioner filed a habeas petition with the

                                  27   California Supreme Court, which was denied on July 10, 2019. Pet. at 1. The instant action was

                                  28   filed on September 10, 2019. See Pet.
                                   1                                              DISCUSSION

                                   2   A.     Standard of Review

                                   3          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   6   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   7   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   8   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   9   B.     Petitioner’s Claims

                                  10          As grounds for federal habeas relief, Petitioner claims that: (1) the trial court’s refusal to

                                  11   allow trial counsel to impeach Desiree Baker’s trial testimony with a video recording of her

                                  12   demeanor and prior inconsistent statements violated petitioner’s right to confrontation, his right to
Northern District of California
 United States District Court




                                  13   present a complete defense, and his right to compulsory process; (2) the trial court’s refusal to

                                  14   allow trial counsel to cross-examine Tanisha Evans about texts and photos that she sent to Sabrina

                                  15   Kim violated petitioner’s right to confrontation, his right to present a complete defense, and his

                                  16   right to compulsory process; (3) trial counsel was ineffective when she failed to object when the

                                  17   prosecutor committed misconduct by vouching for his witnesses’ credibility; (4) cumulative errors

                                  18   from Claim Nos. 1 through 3; (5) the prosecutor committed misconduct when he failed to present

                                  19   and respect exculpatory evidence related to petitioner’s cell phone tower data records and

                                  20   Shotspotter alert records; (6) the prosecutor committed misconduct when he failed to present and

                                  21   respect exculpatory evidence related to Contra Costa County Deputy Sheriff Jesus Topete’s report;

                                  22   (7) trial counsel was ineffective when she failed to subpoena and present the exculpatory

                                  23   testimony of Laura Herrera; (8) the trial court’s denial of petitioner’s motion to suppress pursuant

                                  24   to Cal. Penal Code § 1538.5 violated petitioner’s rights under the Fourth Amendment; (9) the gang

                                  25   expert’s testimony relied on inadmissible hearsay, thereby violating petitioner’s right to

                                  26   confrontation.

                                  27          Claim No. 8 fails to state a cognizable claim for federal habeas relief. Stone v. Powell, 428

                                  28   U.S. 465, 481-82, 494 (1976), bars federal habeas review of Fourth Amendment claims unless the
                                                                                         2
                                   1   state did not provide an opportunity for full and fair litigation of those claims. The existence of a

                                   2   state procedure allowing an opportunity for full and fair litigation of Fourth Amendment claims,

                                   3   rather than a defendant’s actual use of those procedures, bars federal habeas consideration of those

                                   4   claims. See Gordon v. Duran, 895 F.2d 610, 613–14 (9th Cir. 1990) (whether or not defendant

                                   5   litigated Fourth Amendment claim in state court is irrelevant if he had opportunity to do so under

                                   6   California law). Even if the state courts’ determination of the Fourth Amendment issues is

                                   7   improper, it will not be remedied in federal habeas corpus actions so long as the petitioner was

                                   8   provided a full and fair opportunity to litigate the issue. See Locks v. Sumner, 703 F.2d 403, 408

                                   9   (9th Cir. 1983). Under California law, a criminal defendant can move to suppress evidence on the

                                  10   basis that it was obtained in violation of the Fourth Amendment; such procedure provides an

                                  11   opportunity for full and fair litigation of Fourth Amendment claims. See Gordon, 895 F.2d at 613-

                                  12   14 (citing Cal. Penal Code § 1538.5). Petitioner acknowledges that he had a hearing pursuant to
Northern District of California
 United States District Court




                                  13   Cal. Penal Code § 1538.5. Claim No. 8 is therefore dismissed for failure to state a claim for

                                  14   federal habeas relief.

                                  15          Liberally construed, the remaining claims appear cognizable under § 2254 and merit an

                                  16   answer from Respondent. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal

                                  17   courts must construe pro se petitions for writs of habeas corpus liberally).

                                  18                                             CONCLUSION

                                  19          For the foregoing reasons, the Court orders as follows:

                                  20          1.      The Clerk shall mail a copy of this order and the petition with all attachments to the

                                  21   Respondent and the Respondent’s attorney, the Attorney General of the State of California. The

                                  22   Clerk shall also serve a copy of this order on Petitioner.

                                  23          2.      Respondent shall file with the Court and serve on Petitioner, within ninety-one

                                  24   (91) days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  25   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                  26   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                  27   Petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                  28   that are relevant to a determination of the issues presented by the petition.
                                                                                          3
                                   1          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   2   Court and serving it on Respondent within thirty-five (35) days of the date the answer is filed.

                                   3          3.      Respondent may file, within ninety-one (91) days, a motion to dismiss on

                                   4   procedural grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of

                                   5   the Rules Governing Section 2254 Cases. If Respondent files such a motion, petitioner shall file

                                   6   with the Court and serve on Respondent an opposition or statement of non-opposition within

                                   7   twenty-eight (28) days of the date the motion is filed, and Respondent shall file with the Court

                                   8   and serve on Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                   9          4.      Petitioner is reminded that all communications with the Court must be served on

                                  10   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must

                                  11   keep the Court informed of any change of address and must comply with the Court’s orders in a

                                  12   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
Northern District of California
 United States District Court




                                  13   pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772

                                  14   (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  15          5.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  16   granted provided they are filed on or before the deadline they seek to extend.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 1, 2019
                                                                                        ______________________________________
                                  19
                                                                                                      JON S. TIGAR
                                  20                                                            United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
